Exhibit M/I Homes Reports Fourth Quarter and Year-End Results Columbus, Ohio (February 3, 2010) - M/I Homes, Inc. (NYSE:MHO) announced results for its fourth quarter and year ended December 31, 2009. 2009 Fourth Quarter Highlights: · Pre-tax income from operations of $3 million · Net income of $7 million · New contracts increased 32% · Backlog units up 15%, with average sales price up 10% · Cash balance of $132 million · Net debt to capital ratio of 18% · Zero homebuilding bank borrowings and no debt maturing until 2012 For the 2009 fourth quarter, the Company reported net income of $7 million, or $0.38 per share.The current quarter income consists of $3 million of pre-tax income from operations, a $31 million tax benefit related to the 5-year carryback tax law, offset, in part, by $23 million of asset impairments and $4 million of other non-operating charges primarily related to imported drywall.In 2008’s fourth quarter, the Company reported a net loss of $75 million, or $5.38 per share, including $53 million of similar asset impairments as well as $5 million of other charges. The
